Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicants have amended claim 1 and canceled claims 3-5 and 24 in the amendment filed on May 6, 2022.  The claims 1, 2, 6-23 and 25 are rejected in this Office Action.

I.	Response to Remarks
	Applicants’ amendment, filed on May 6, 2022, has overcome the rejection of claims 1-13 and 25 under 35 USC 102(a)(1) as being anticipated by Kimura, et al. (US 20110021545 A1); the rejection of claims 1-25 under 35 USC 102(a)(2) as being anticipated by Vyas, et al. (US 2017/0348311 A1).  The above rejections have been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-23 and 25 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Vyas, et al.  (US 20170348311 A1).  Applicants claim 

    PNG
    media_image1.png
    376
    704
    media_image1.png
    Greyscale

The Scope and Content of the Prior Art (MPEP §2141.01)
The Vyas, et al. reference teaches a topical formulation sued for treating dermatological conditions such as atopic dermatitis, seborrheic dermatitis, alopecia, contact dermatitis, psoriasis, urticaria, eczema, burns, sunburns, pancreatitis, hepatitis, lichen planus, scleritis, scleroderma, dermatomyositis, itching associated with any of the above or combination thereof (see abstract and paragraph 0079).  The reference further teaches specific formulations such as 

    PNG
    media_image2.png
    339
    455
    media_image2.png
    Greyscale
which contains the compound methyl N-[3-(6-7-dimethoxy-2-methylaminoquinazolin-4-yl)phenyl]terephthalamic acid, white petrolatum, water, PEG400, isopropyl myristate, PEG4000, Vitamin E, glycerol monostearate (see table 1, page 10).  For example, formulation C1 has 50.3% by weight of PEG 400; 25% by weight of PEG 4000 and 4.7% by weight of white petrolatum.  The prior art reference teaches that the subject being treated includes humans (see page 9, paragraph 0093).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Vyas, et al. and the instant invention is that the patient being treated in the instant invention is adolescents whereas the prior art embraces all age groups by broadly including humans.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In  In re Meinhardt 392 F. 2d 271, 157 USPQ 270, 272 (CCPA 1968), it was well established that a reference is not limited to its preferred embodiments .  Applicants are claiming a method of treating a skin condition in adolescents using a formulation and a method already known in the art.  The prior art teaches that the formulation can be used for treating skins conditions in humans but does not specifically state “adolescents”.  It is within one of ordinary skill in the art to understand that a human subject includes various age groups such as pediatric, adolescents, adults, etc. if the conditions affect the various age groups and simply picking an age group to treat is not a patentable modification absent unexpected results.  Therefore, it would be obvious to use the same formulation in the prior art for treating atopic dermatitis, psoriasis, etc. in adolescents based on the teachings of the prior art. The motivation would be to use a well-known formulation that has been shown to be effective in treating skin conditions to treat a specific age group of human.. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the formulation  C1, for example, found in Vyas, et al. (US 20170348311 A1) for treating skin conditions such as atopic dermatitis in humans (i.e., adolescents).


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626